      Case 4:19-cv-00275-MW-CAS Document 1 Filed 06/18/19 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


KENNEDY BURKS, DEANN
WHITLOW, LONDON HOLLAND,
MARIAH REYNOLDS and
JESSICA NJOKU,

      Plaintiffs,                             Case No.: 4:19-cv-275

v.

BOARD OF TRUSTEES OF
FLORIDA AGRICULTURAL &
MECHANICAL UNIVERSITY,

     Defendant.
___________________________________________/

                    DEFENDANT’S NOTICE OF REMOVAL

      Defendant, BOARD OF TRUSTEES OF FLORIDA AGRICULTURAL

& MECHANICAL UNIVERSITY (“University”) pursuant to 28 U.S.C. §§ 1441,

1443, 1446 and 1343, and N.D. Fla. Loc. R. 7.2, hereby files this Notice of

Removal of an action pending in the Circuit Court of the Second Judicial Circuit,

in and for Leon County, Florida, to the United States District Court, Northern

District of Florida, Tallahassee Division and, in support hereof states as follows:

      1.     Defendant desires to exercise its rights under the provisions of 28

U.S.C. § 1331, et seq., to remove this action from the Second Judicial Circuit in

and for Leon County, Florida, where it is now pending under the name and style
      Case 4:19-cv-00275-MW-CAS Document 1 Filed 06/18/19 Page 2 of 6



of: Kennedy Burks, Deann Whitlow, London Holland, Mariah Reynolds and

Jessica Njoku v. Florida Agricultural & Mechanical University Board of Trustees,

Case No. 2019-CA-00679 (hereinafter referred to as the “Circuit Court Action”).

      2.     The Complaint filed by Plaintiffs on March 20, 2019, and served on

the University on May 29, 2019, contains five (5) counts as follows:

      Count I:   Gender/Gender         Identification/Sexual    Orientation
                 Discrimination
                 (20 U.S.C. § 1681-1688 “Title IX” & F.S. § 1000.05 “Florida
                 Education Equity Act)
      Count II: Common Law Negligence
      Count III: Common Law Negligent Supervision
      Count IV: Common Law Negligent Training
      Count V: Breach of Contract

      3.     This Court has federal question jurisdiction over Plaintiffs’ Title IX

claim (Count I) and has pendent jurisdiction over Plaintiffs’ state law claims.

      4.     Pursuant to 28 U.S.C. § 1446(a), copies of the Summons and

Complaint as well as all other process, pleadings, and orders on file in the Circuit

Court Action to date are attached to this Notice of Removal as “Exhibit 1.” To the

undersigned’s knowledge, no other papers or pleadings have been filed in the

Circuit Court Action other than those attached hereto.

      5.     In accordance with the requirements of 28 U.S.C. § 1446(b)(2)(B),

this Notice of Removal is filed within 30 days of the University’s receipt of the

initial pleading through service of the Summons and Complaint.



                                          2
      Case 4:19-cv-00275-MW-CAS Document 1 Filed 06/18/19 Page 3 of 6



      6.     Venue in this District and Division is proper for purposes of removal

under 28 U.S.C. § 1441(a), because this District and Division embrace the place in

which the removed action was filed and is pending – Leon County, Florida.

      7.     Pursuant to 28 U.S.C. § 1446(d), written and electronic notice of

filing this Notice of Removal will be served upon Plaintiffs’ counsel, Marie A.

Mattox. A true copy of this Notice of Removal will also be filed with the Clerk of

the Circuit Court of the Second Judicial Circuit in and for Leon County, Florida, as

required by law. Id.

               Removal Based on Federal Question Jurisdiction

      8.     Unless specifically prohibited by an act of Congress, “any civil action

brought in a State court of which the district courts of the United States have

original jurisdiction, may be removed by the defendant or the defendants, to the

district court of the United States for the district and division embracing the place

where such action is pending.” 28 U.S.C. § 1441(a). This Court possesses original

jurisdiction over this civil action, because it involves a federal question under 28

U.S.C. § 1331. More specifically, Plaintiffs’ Complaint alleges violations of Title

IX and invokes the remedial provisions set forth in the Education Amendments of

1972, 20 U.S.C. § 1681-1688.1



1
 29 U.S.C. § 701 is also cited in the nature of action [Complaint at 1], although no
specific cause of action is referred.
                                         3
      Case 4:19-cv-00275-MW-CAS Document 1 Filed 06/18/19 Page 4 of 6



                            Removal of Pendent State Law Claims

      9.     The pendent state law claims are properly removable, because they

arise from a common nucleus of operative facts. United Mine Workers of Am. V.

Gibbs, 383 U.S. 715, 725 (1966). Further, this Court has supplemental jurisdiction

over the state law claims, because they are so related to the federal law claims over

which federal question jurisdiction exists that they “form part of the same case or

controversy.”   See 28 U.S.C. § 1367(a). This action does not fall within the

exceptions to supplemental jurisdiction outlined in 28 U.S.C. § 1367(b) and (c).

      10.    The test developed by the Eleventh Circuit when determining whether

a state law claim forms part of the same case or controversy as a federal claim asks

whether the claims “arise from the same facts, or involve similar occurrences,

witnesses or evidence.” Hudson v. Delta Air Lines, Inc., 90 F.3d 451, 455 (11th

Cir.1996) (citing Palmer v. Hosp. Auth. of Randolph Cnty., 22 F.3d 1559, 1566

(11th Cir.1994)). Like their claims under Title IX, Plaintiffs’ state law claims arise

from their participation as members of the University’s women’s basketball team

and will involve the same witnesses and evidence, deal with the same occurrences

and are about the same actions or inactions in dispute.

      11.    Accordingly, the requirements to remove both the Title IX and state

law claims are satisfied.



                                          4
      Case 4:19-cv-00275-MW-CAS Document 1 Filed 06/18/19 Page 5 of 6



      WHEREFORE, Defendant, BOARD OF TRUSTEES OF FLORIDA

AGRICULTURAL & MECHANICAL UNIVERSITY, respectfully requests

that this action be removed to this Court and that this Court accept jurisdiction of

this action, and henceforth that this action be placed on the docket of this Court for

further proceedings, the same as though this action had been originally instituted in

this Court.

      Dated this 18th day of June, 2019.

                                              /s/ Terry J. Harmon
                                              TERRY J. HARMON
                                              Florida Bar No.: 0029001
                                              tharmon@sniffenlaw.com
                                              JARRETT B. DAVIS
                                              Florida Bar No.: 1010432
                                              jdavis@sniffenlaw.com
                                              DIANA K. SHUMANS
                                              Florida Bar No.: 675822
                                              dshumans@sniffenlaw.com

                                              SNIFFEN & SPELLMAN, P.A.
                                              123 North Monroe Street
                                              Tallahassee, Florida 32301
                                              Telephone: (850) 205-1996
                                              Facsimile: (850) 205-3004




                                          5
      Case 4:19-cv-00275-MW-CAS Document 1 Filed 06/18/19 Page 6 of 6




                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was
served this 18th day of June, 2019, through the Court’s E-Service portal to
Plaintiffs’ counsel of record and by electronic and U.S. Mail to the following
recipients:

Marie A. Mattox
Marie A. Mattox, P.A.
203 North Gadsden Street
Tallahassee, FL 32301
Marie@mattoxlaw.com


                                          /s/ Terry J. Harmon
                                          TERRY J. HARMON




                                      6
